FILED
                            NOT FOR PUBLICATION                               DEC 10 2012

                                                                           MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


SANDRA TORRES-TORRES,                            No. 06-72292

              Petitioner,                        Agency No. A075-754-478

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted December 3, 2012**
                              San Francisco, California

Before: CUDAHY,*** TROTT, and RAWLINSON, Circuit Judges.

       Petitioner Torres-Torres, a thirty-eight year old citizen of Mexico with four

United States citizen children, petitions for review of the Board of Immigration



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
            The Honorable Richard D. Cudahy, Senior Circuit Judge for the U.S.
Court of Appeals for the Seventh Circuit, sitting by designation.
Appeals’ (BIA) affirmance of an immigration judge’s (IJ) denial of her application

for cancellation of removal. The ground for the IJ’s denial which the BIA affirmed

was his conclusion that because she “lied” to an asylum officer, Torres-Torres

lacked good moral character and was, therefore, statutorily ineligible for

cancellation of removal. 8 U.S.C. § 1101(f)(6).

      The record is devoid of any evidence that the disputed misrepresentation

Torres-Torres made to the asylum officer during an interview was “made with the

subjective intent of obtaining immigration benefits.” Kungys v. United States, 485

U.S. 759, 780 (1988). With respect to her testimony before the IJ, he found it to be

credible. We take note of the government’s failure in its response brief either to

refer to Kungys or to respond to Torres-Torres’s argument that the requisite

subjective intent element is missing from the administrative evidentiary record.

      However, the IJ also determined that Torres-Torres had failed to establish

the continuous physical presence in the United States required to qualify for

cancellation. Moreover, the IJ took into consideration alleged welfare fraud on her

part in connection with his determination that she failed to establish her good

moral character. The BIA did not mention these matters in its Decision.

Accordingly, the matter is remanded to the BIA to take these matters into account




                                          2
in revisiting the IJ’s Oral Decision in connection with Torres-Torres’s appeal. See

INS v. Orlando Ventura, 537 U.S. 12, 16-17 (2002) (per curiam).

      PETITION GRANTED IN PART, REMANDED IN PART FOR FURTHER

PROCEEDINGS.




                                         3